DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/21 has been entered.
Response to Amendments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 3/9/2021 have been fully and carefully considered.
The replacement drawings were received on 3/9/21, these drawings are acceptable.
The specification objection is withdrawn in view of the replacement specification received on 3/9/21.
The claim objections are withdrawn in view of cancellation of the objected claims on 3/9/21.
The claim rejections under 35 USC 112(a) are withdrawn in light of applicant’s amendments to remove rejected matter and arguments submitted 3/9/21. 
The claim rejections under 35 USC 112(b) are withdrawn in view of cancellation of rejected claims on 3/9/21 and amendments and arguments to claim 9 on 3/9/21.
Claims 1, 3 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to the claim 1, the prior art fails to fairly teach or suggest inflatable non-imaging solar concentrator based concentrating hybrid solar thermal and photovoltaic subsystem comprising: an inflatable non­imaging solar concentrator; a thermal energy and electric power cogeneration receiver assembled with the hybrid solar thermal and photovoltaic panels; and a two axis tracker; said inflatable non-imaging solar concentrator based concentrating hybrid solar thermal and photovoltaic subsystem concentrates sunlight and cogenerates heat and electricity.
Beitelman (US 10,207,935) is regarded as the closest relevant prior art reference Beitelmal teaches a hybrid system comprises a hybrid solar concentration system 214 and PV power providing system 220, the PV power system 220 can provide heat energy via electric heater 218 supplementing solar concentrator 214 for heating a heat transfer fluid in boiler 216 that acts as solar thermal storage subsystem tank 216, a PV power system 120 acting as PV power subsystem 120 that charges battery 122, of battery subsystem, and controller 118 for the pumps and valves of the system, the evaporation desalination subsystem 216 is powered by electrical heater 218 and solar concentrator 214 to evaporate salinous water in 216 to form fresh water 210 (see Figs 1-2 and Col. 2, ln. 41 through Col. 5, ln. 12); however Beitelman fails to fairly teach or suggest wherein inflatable non-imaging solar concentrator based concentrating hybrid solar thermal and photovoltaic subsystem comprising: an inflatable non­imaging solar concentrator; a thermal energy and electric power cogeneration receiver assembled with the hybrid solar thermal and photovoltaic panels; and a two axis tracker; said inflatable non-imaging solar concentrator based concentrating hybrid solar thermal and photovoltaic subsystem concentrates sunlight and cogenerates heat and electricity, therefore while Beitelman includes a PV as well as a thermal solar heat, Beitelman does not teach both within a single an inflatable non-imaging solar concentrator based concentrating solar thermal subsystem, and applicant argues the claim further includes separate photovoltaic panel array subsystem that provides solar PV energy to the overall 
Al-Ghizzy (US 2016/0194217) Al-Ghizzy teaches a thermal utilization system and method to utilize non-carbon heat sources to generate fresh water and power (see title, abstract), that a non-carbon heat source 110, that can be solar concentration, is coupled with heat engine 120, that is coupled with generator to generate power 122 and evaporation chamber 132 of desalination subsystem 130 that generates fresh water 138 and power 140 from the energy for efficient coupling of the heat engine with the heat source 110 and the desalination portion (see Fig 1, [0026-0036]), however Al-Ghizzy fails to fairly teach or suggest wherein inflatable non-imaging solar concentrator based concentrating hybrid solar thermal and photovoltaic subsystem comprising: an inflatable non­imaging solar concentrator; a thermal energy and electric power cogeneration receiver assembled with the hybrid solar thermal and photovoltaic panels; and a two axis tracker; said inflatable non-imaging solar concentrator based concentrating hybrid solar thermal and photovoltaic subsystem concentrates sunlight and cogenerates heat and electricity.
Essig (US 2006/0033674) Essig teaches a multi-function field deployable solar resource harnessing apparatus (see title, abstract, [0039]). Essig teaches the modular apparatus 600 is a deployable inflatable device 600 with multifunction reflector 610 that is operable to absorb incoming solar radiation to a central element, such as a pot or oven (see Figs 1A/1B, [0194-0198]), Essig teaches it may be modified for distillation concentration (see Fig 18B, [0268]), and that the system may be modified for two-axis sun tracking (see Figs 38A/38B, [0400-0402]); however Essig fails to fairly teach or suggest wherein wherein inflatable non-imaging solar concentrator based concentrating hybrid solar thermal and photovoltaic subsystem comprising: an inflatable non­imaging solar concentrator based concentrating hybrid solar thermal and photovoltaic subsystem as claimed; a thermal energy and electric power cogeneration receiver assembled with the hybrid solar thermal and photovoltaic panels; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772